Order entered May 23, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00378-CV

                                   IN RE: TODD PRUETT

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-07463

                                          ORDER
       On April 23, 2014, this Court denied as untimely appellant Todd Pruett’s motion

requesting an extension of time to file a motion for rehearing. On May 13, 2014, appellant filed

a motion objecting to our April 23rd order and again seeking an extension of time to file a

motion for rehearing. We likewise DENY appellant’s May 13th motion as untimely. See TEX.

R. APP. P. 49.8.


                                                     /s/   ADA BROWN
                                                           JUSTICE